Citation Nr: 1519089	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to an initial compensable rating for right ear hearing loss. 

3.  Entitlement to an increased rating for PTSD, currently rated as 30 percent disabling. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1970. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and a September 2008 rating decision of the RO in Houston, Texas.  The December 2007 rating decision denied the Veteran's claim for an increased rating for PTSD, and the September 2008 rating decision granted the Veteran's claim of entitlement to service connection for right ear hearing loss, and assigned it a noncompensable rating, effective December 26, 2007.  That decision also denied the Veteran's claim of entitlement to service connection for left ear hearing loss.  Through the course of his appeal, the Veteran's claims file was transferred from the RO in St. Petersburg, Florida to the RO in Houston, Texas.

The Veteran requested a Board hearing in January 2008, but in a May 2008 communication, he withdrew his request.  As he has not submitted any additional requests for another hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

The Veteran and his representative submitted additional evidence, in the form of a private examination, in March 2015, after the issuance of the most recent Supplemental SOC.  However, at that time, the Veteran also waived RO consideration of the evidence in a signed statement.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has a left ear hearing loss disability for VA compensation purposes.

2.  The Veteran's right ear hearing loss was no worse than Level II hearing loss for all periods under consideration.

3.  Throughout the entire appellate period, the Veteran's PTSD symptomatology was most closely approximated by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  The criteria for entitlement to a 50 percent rating for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in letters dated June 2007 and December 2007, the RO provided notice regarding what information and evidence was needed to substantiate his claims for TDIU and an increased rating for PTSD, respectively.  In another letter dated February 2008, the RO provided notice to the Veteran regarding his claims of service connection for hearing loss.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2007 rating decision reflects the initial adjudication of the claims for TDIU and an increased rating for PTSD.  Similarly, the September 2008 rating decision reflects the initial adjudication of the claim of entitlement to service connection for hearing loss after issuance of the February 2008 letter.  Hence, the letters meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and statements from the Veteran, his housemate, and his representative.

Further, the Veteran has been medically evaluated in conjunction with his claim for service connection for left ear hearing loss, as well as for his claims for increased ratings for right ear hearing loss and PTSD.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disabilities.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran asserts service connection for left ear hearing loss on the basis that he developed the condition due to in-service, combat-related acoustic trauma.  

The Veteran had active service in the Republic of Vietnam.  The Board notes that noise exposure is consistent with the duties and circumstances of working as a light weapons infantryman and experiencing combat.  As such, the Board concedes the occurrence of the in-service acoustic trauma.  

The Veteran's service treatment records are silent as to any complaints, diagnosis or treatment for problems related to his ears or hearing during service.  Upon separation in May 1970, the Veteran was administered a whisper test with a score of 15/15, evidencing normal hearing.  However, such evidence is not found to be probative of the issue of whether the Veteran's in-service noise exposure resulted in hearing loss.  The whisper test was an unreliable source for determining whether the Veteran had hearing loss in service and it would not be totally dispositive of substantiating hearing loss that the Veteran may have sustained.

The Veteran has been afforded two VA examinations concerning his claim of entitlement to service connection for left ear hearing loss. 

On VA audiology examination in September 2008, the audiometric testing revealed pure tone thresholds, in decibels, as follows: 
	



HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
30
30

The average of the Veteran's audiometric testing was 23 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

On VA audiology examination in January 2012, the audiometric testing revealed pure tone thresholds, in decibels, as follows: 
	



HERTZ



500
1000
2000
3000
4000
LEFT
25
20
15
25
25

The average of the Veteran's audiometric testing was 21.25 for the left ear, and speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disabilities there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The medical evidence of record shows the Veteran does not currently have a hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385 (2014).  Accordingly, in the absence of competent and credible evidence of a current hearing loss disability for VA compensation purposes during the period of the claim, service connection for bilateral hearing loss must therefore be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When a question arises as to which of two ratings should be applied under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for that higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. Ratings, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  See Generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where service connection has been granted and the claim on appeal relates to the rating assigned in connection with the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found. In other words, evaluations are staged.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform rating for the hearing loss disability.

Right ear hearing loss

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b). 

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  

Service connection for hearing loss was granted by the September 2008 rating decision, which assigned the initial noncompensable rating currently on appeal.  The Veteran contends that his hearing loss warrants a compensable evaluation.  

In September 2008, the Veteran was afforded a VA examination in conjunction with his claim.  At that time, the audiometric testing revealed pure tone thresholds, in decibels, as follows: 
	



HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
55
45

The average of the Veteran's audiometric testing was 53 for the right ear, and speech audiometry revealed speech recognition ability of 88 percent in the right ear.  

Applying the results from the September 2008 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear.  When impaired hearing is service-connected in only one ear, the non-service-connected ear will be assigned a Level I, thus, the Veteran's left ear yields a finding of Level I.  38 C.F.R. § 4.85(f).  Where hearing loss is at Level I in one ear and Level II in the other, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.

Then, in January 2012, the Veteran was provided another VA examination regarding his claim.  The audiometric testing revealed pure tone thresholds, in decibels, as follows: 
	



HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
55
55

The average of the Veteran's audiometric testing was 55 for the right ear, and speech audiometry revealed speech recognition ability of 94 percent in the right ear.  

Applying the results from the January 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear.  Again, when impaired hearing is service-connected in only one ear, the non-service-connected ear will be assigned a Level I, thus, the Veteran's left ear is assigned a Level I as well.  38 C.F.R. § 4.85(f).  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.

Both the September 2008 and January 2012 VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a), and they include both an audiogram and a speech audiometry examination, they are more probative.  The Board acknowledges the Veteran's assertion that his right ear hearing loss warrants a compensable rating.  However, in determining the actual degree of disability under the Schedule for Ratings, an objective examination is required.  The symptomatology does not more nearly approximate the criteria for higher evaluations at any time during all periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5260, 4.85 4.124a, Diagnostic Code 6100 (2014); see also Fenderson, supra. 

The Veteran's hearing loss also does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86 at any time during this appeal.  Accordingly, an initial compensable evaluation for right ear hearing loss is not warranted on this basis.

The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires a VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  The January 2012 VA examiner considered the Veteran's hearing loss to produces no significant functional effects.  Because the examination report includes a discussion of the functional and occupational impact of the Veteran's hearing loss, the Board finds that the above examinations are adequate for rating purposes and are entitled to great probative value.  Additionally, the Board notes that the Veteran has not alleged any functional effects at any point during his appeal.

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that the Veteran's right ear hearing loss disability picture is not so unusual or exceptional in nature as to render the ratings for this disorder inadequate at any time period on appeal.  The criteria by which the Veteran's bilateral hearing loss is evaluated specifically contemplate the level of impairment caused by that disability.  Thun, 22 Vet. App. at 115.  As demonstrated by the evidence of record, the Veteran's hearing loss disability was manifested by Level II hearing acuity in the right ear at worse.  See 38 C.F.R. § 4.85, Table VI.  When comparing these results with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's bilateral hearing loss disability are not inadequate.  A compensable rating is provided for certain audiological findings for right ear hearing loss, but the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluations awarded are adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

PTSD

The Veteran's service-connected PTSD has been rated was in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2014) as 30 percent disabling from March 30, 2000.  He filed a claim for an increased rating on August 29, 2007.

As relevant to this claim, under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  

Turning to the evidence of record, the Veteran filed his claim for an increased rating on August 29, 2007.  The Veteran's claim for an initial increased rating had been denied by the Board in an April 2007 Board decision.  

On examination in October 2007, the Veteran reported feeling isolated and depressed; he reported only getting 4 hours of sleep per night and complained of insomnia.  The Veteran reported having a good appetite; the examiner noted that the Veteran had "variable" concentration, some irritability, and episodic suicidal ideation.  The examiner noted that the Veteran had been married and divorced twice.  The Veteran denied contact with any of his three children for at least the previous 2 years.  He reported living with a female housemate, with whom he was previously involved in a romantic relationship.  He stated that he had been involved in fights in the past, which included an incident where he pushed his female roommate.  According to the Veteran, they had since ended their romantic relationship.  He denied having a current relationship with anyone, including friends.  He stated that he talks to people at the bar when he drinks.  The Veteran reported using alcohol and cannabis.  He also reported misusing OxyContin and "Benzo's" in the past, with his most recent usage occurring within the preceding year.  He also stated that he had used ecstasy a "couple of times" but not since the last few years.  

On examination the Veteran appeared clean and casually dressed, but he had poor eye-contact and was unshaven.  He appeared lethargic, his speech was unremarkable, and he exhibited a cooperative, relaxed, attentive, and apathetic attitude.  His affect was constricted and his mood was depressed and dysphoric.  His attention was intact and he was able to do serial sevens.  He was also oriented in all spheres; his thought process was described as "paucity of ideas" and his thought content included suicidal ideation.  He appeared to understand the outcome of his behavior, his intelligence was average, and his insight was described as partial.  The Veteran complained of sleep disturbance but he did not have inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal thoughts.  The Veteran exhibited fair impulse control but the examiner noted the Veteran's episodes of violence, noting that he had not fought in the previous 3 months.  The examiner noted that the Veteran's recent memory was mildly impaired, but that his memory was otherwise intact.  The examiner indicated that the Veteran was not capable of managing his financial affairs because of his history of substance abuse that is seemingly still active.  The examiner indicated that the "extent to which he makes sound decisions while under influence is questionable."  The examiner noted that the Veteran was no longer employed, and had retired in 2003.  The examiner indicated that this was due to the Veteran's physical and mental medical problems.  The examiner assigned a GAF score of 50.

Overall, the examiner stated that the Veteran's PTSD symptoms result in deficiencies in judgment, thinking, family relations, work, mood, and/or school.  The examiner indicated that the Veteran's pessimistic and negativistic attitude contributes to this.  Specifically, the examiner noted issues with the Veteran's slowed thinking, impaired memory, isolation behavior, irritability, and depressed mood.

The Veteran was provided another VA examination in December 2009.  The Veteran reported participating in individual and group psychotherapy and indicated that he has been prescribed psychotropic medications at several VA facilities.  In addition, the examiner noted that the Veteran had been hospitalized for his mental disorder in November 2008 after he had expressed suicidal ideation.  Regarding his prescribed medications, the Veteran reported he has not noticed mood improvement and still continues to experience PTSD symptoms.  He stated that he was unsure if he is deriving any benefit but continues to take the medications prescribed.

With regard to his relationships, the Veteran reported that his last romantic relationship had occurred from 1998 to 2006, but that the relationship ended due to his moodiness and anger outbursts.  He also told the examiner that he was not currently dating because he had "little interest in going out or socializing."  The veteran reported he had no relationship with his three adult children.  He said he speaks with a sister occasionally but keeps the conversation limited to "surface stuff."  The veteran reported he keeps in contact with friends who live in Florida by phone but has no friends in Texas.  He told the examiner that he did not do "much of anything" but stated that he watches television, performs chores around the house, and grocery shops.  He described a diminished interest in activities he once found pleasurable, such as artwork.  The Veteran reported that he engaged in domestic violence against the woman with whom he was involved from 1998 to 2006, but denied inflicting any serious injuries.  

On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity appeared restless and his speech was unremarkable.  He was cooperative and attentive, but his affect was constricted and his mood was anxious and depressed.  The Veteran was oriented in all spheres, his thought process and content was unremarkable, and he had judgment indicative of his understanding of the outcomes of his behavior.  He exhibited average intelligence and had a partial understanding of his problem.  The Veteran reported sleep impairment that manifests such that he has difficulty getting to sleep and staying asleep.  He stated that his mind "continues to work" and he ruminates over various life difficulties and wartime experiences.  He reported nightmares several times a week and stated that he experiences night sweats associated with the traumatic events he experienced.  He estimated that he gets 4 or 5 hours of sleep per night and that he has decreased energy during the day and difficulty concentrating.  The Veteran denied hallucinations and did not exhibit and inappropriate behavior.  He interpreted proverbs appropriately, did not have any obsessive or ritualistic behavior, and denied panic attacks and homicidal thoughts.  The Veteran reported suicidal ideation, which the examiner described as "chronic" and "passive"; the Veteran told the examiner that he has a gun at home and that he sometimes takes it out, cleans it, and looks at it while he thinks of death.  However, the Veteran strongly denied any current intent, plan, or recent increase in suicidal ideation.  The examiner judged the Veteran's impulse control as fair.  The Veteran indicated that he is prone to angry outbursts in response to minor stressors and acknowledged a history of domestic violence.  He appeared to be able to maintain minimum personal hygiene and there was no indication that he had a problem with activities of daily living.  The examiner noted that the Veteran had normal remote memory and mild impairment to his recent and immediate memory.  The examiner further described that the Veteran frequently lost his train of thought during the examination and had to be reminded of the question originally asked.  

The Veteran reported that his moodiness and feelings of detachment from others contribute to his current social isolation and limited interaction with friends and family.  He stated that there was nobody for him to talk to or trust and that no one wants to "hear it."  He reported frequent nightmares and intrusive, distressing thoughts related to his wartime experiences.  He stated he has a gun in his home that he keeps for self-protection that he will not get rid of despite his chronic suicidal ideation.  He stated he has difficulty sleeping and frequently gets to check if anyone is attempting to break in his home.  He stated he avoids crowds and noisy places when possible because it is difficult for him to for signs of potential danger and he is not in control of the situation.  He stated he has a heightened awareness of his surroundings when in public and is "always looking for the best way out" should he feel threatened.  The Veteran reported that he is drawn to coverage about the current conflict but that he is emotionally distressed by it and believes it has contributed to an increase in PTSD symptoms over the past few years.  The examiner assigned a GAF score of 52.  

The examiner noted that the Veteran's PTSD symptoms cause deficiencies in judgment, thinking, family relations, work, mood, and/or school.  The examiner noted that the Veteran has suicidal ideation, difficulty sleeping, is estranged from most of his family, does not work, and is often angry and depressed, which contributes to his social isolation.  

The Veteran was afforded another VA examination in January 2012.  At that time, the examiner indicated that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner indicated that the Veteran's impairment is attributable solely to the diagnosis of PTSD, as the examiner noted that the Veteran's polysubstance dependence is in full remission.  The examiner noted that the Veteran had been divorced twice and was not in a relationship.  The Veteran told the examiner that he tends to be socially isolated and withdrawn.  He reported that he can go for up to 5 days without seeing another person or speaking to another person.  He also stated that when he does see people, it is often the cashiers at the grocery store; in addition, he reported greeting his neighbors but indicated that he does not socialize with them and does not have any other friends.  He also denied any contact with his family or his children.  

The examiner noted that the Veteran holds a master's degree in fine art, which he obtained in the 1990's.  He indicated that it took him about 13 years to complete his master's degree.  He told the examiner that he did well in school and that he has had several jobs since, but that he was fired from "practically" every job that he had.  The Veteran reported that he had worked as a teacher, graphic designer, and a salesman but that he has not worked since 1994.  The Veteran stated that he was fired at that time and that he has not been able to work since then because of his mental condition.  The Veteran told the examiner that he did not get along with his coworkers and he argued with them.  

In terms of symptoms, the examiner noted that the Veteran exhibited depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work or social relationships, difficulty adapting in stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, spatial disorientation, intermittent inability to perform activities of daily living, and disorientation to time or place.  The examiner noted that the Veteran reported an increase in his symptoms since his last examination.  The Veteran told the examiner that he becomes stressed and that leads to depression.  He stated that he sometimes stays in bed for several days and will miss taking a shower for 2 or 3 days in a row.  He often has no motivation; he additionally reported frequent nightmares and sleep disturbance.  He stated that he will often forget the point of what he is trying to say when he is speaking, which he demonstrated several times during the evaluation.  He also reported that he is quick to anger and has low tolerance to frustration.  Finally, he reported infrequent hallucinations and delusions.  The examiner additionally noted that the Veteran has been unemployed since 1994, due to anger and difficulty getting along with other people, his distressed mood, anxiety, and difficulty concentrating.     

Then, in March 2015, the Veteran and his representative submitted an additional psychiatric examination and opinion.  The examiner stated that the Veteran has been completed disabled form PTSD since at least February 1995, but that his disability began at discharge.  The examiner found that the Veteran is "severely and pervasively mentally ill and has been profoundly impaired within months of discharge" from active duty service.  The examiner further found that the Veteran's symptoms include social isolation, irritability, anger, inconsistency, loss of focus, loss of concentration, and "living in a world of profound mental illness."  The examiner found that by February 1995, the Veteran was completely unable to function in any type of occupations setting, but that he had failed in every job in which he had participated before that time.  In sum, the examiner found that the Veteran unable to function in "even the most basic aspects of day-to-day life and let alone in an occupational environment."  

Also of record are the Veteran's lay statements and statements submitted on the Veteran's behalf by his housemate.  In December 2007, the Veteran's then-housemate submitted a lay statement concerning the Veteran's PTSD symptoms.  The statement indicated that the Veteran had undergone changes, including in his social life, appearance, mood, and irritability.  The statement indicated that the Veteran's drinking habit had increased and that he would drink to the point of getting drunk and passing out every day.  He also spent his time alone and did not go out to parties or art socials as he did previously.  She also indicated that his memory was becoming worse.  In addition, the Veteran submitted a lay statement in January 2008 in which he described the severity of his PTSD symptoms.  He indicated that he had lost "most" of his motivation and reported depression and anxiety attacks.  The Veteran also endorsed suicidal thoughts and stated that he had no desire, will, or purpose for living.  The Veteran also reported insomnia, indicated that he had a difficult time understanding, and stated that he had no friends or social life.  He reported suffering from forgetfulness and memory loss.   

Having carefully considered the Veteran's contentions in light of the medical and lay evidence of record and the applicable law, the Board finds that for the entire period on appeal, the Veteran's PTSD most nearly approximates a 50 percent rating and no higher.  As such, the Board finds that the Veteran's symptoms have, throughout the entire period on appeal, caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.

With respect to the Veteran's mood, the Board notes that the Veteran has reported consistent depression and anxiety throughout the period on appeal.  Indeed, the evidence shows that the Veteran has suffered from continued and severe anxiety and depression over the course of his treatment.  He has consistently reported passive suicidal ideation, but he has denied any intent or plan.  He also has consistently reported increased irritability and issues with anger, causing him to have a low tolerance for frustration.  The Veteran has shown disturbances of mood and motivation that have spanned a long duration, but the severity of these feelings have been moderate throughout the course of his treatment, resulting in a moderate overall impact on the Veteran's functioning.  As a result, the Board finds that the Veteran's mood disturbances do not rise to the level of "near continuous" or result in the inability to perform activities of daily living as required for a 70 percent rating since August 29, 2007.

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having normal thought processes.  The Veteran reported diminished hallucinations and delusions in January 2012, but prior to that, he denied experiencing either.  The Veteran's judgment was questioned by the October 2007 VA examiner.  However, the Board notes that at the time of that examination the Veteran was still engaging in substance abuse, which the examiner related to the Veteran's problems with judgment.  Since then, there has appeared to be no problem with the Veteran's judgment.  Overall, there appears to be infrequent and mild impact on the Veteran's judgment and thinking by his PTSD.  Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology does not more nearly approximate the symptoms and manifestations required for a 70 percent rating at any point since August 29, 2007.     

Regarding the Veteran's social functioning; the evidence shows that he has been almost completely unable to maintain social interactions with friends or family.  However, the Veteran lived with a housemate for close to 10 years, and he reported some contact with his sister throughout the appeal.  The Board notes that the Veteran was twice married and twice divorced and that he does not have a relationship with his children.  The severity of the Veteran's impediments to social functioning rise to the level contemplated by a 50 percent rating.  However, given the Veteran's intermittent or infrequent contact with his former housemate and sister during the course of the appeal, it cannot be persuasively said that the Veteran was completely unable to establish and maintain effective relationships, indicative of a 70 percent rating since August 29, 2007.

Furthermore, with respect to the Veteran's occupational functioning, the examiners throughout the course of the appeal have noted that the Veteran's PTSD symptoms may affect his employment.  Indeed, the Board is remanding the Veteran's claim of entitlement to TDIU to the RO/AMC for additional development.  The Board notes that the Veteran's treatment records indicate that he may have difficulty in a work setting.  Therefore, the Veteran's PTSD symptoms as they relate to his occupational functioning have been shown to be severe enough to warrant closer consideration of TDIU.  

Finally, the Board notes that the Veteran was assigned GAF scores of 50 and 52 throughout the course of the appeal period.  These GAF scores suggest serious symptoms and serious impairment in social, occupational, or school functioning.  In this regard, the Board finds that due to the frequency, severity, and duration of the Veteran's GAF scores corroborate the finding that the Veteran's psychiatric diagnoses have resulted in symptoms that cause impairment in most areas, including social and occupational functioning.  These scores also illustrate the severity of the Veteran's symptoms as they relate to his suicidal ideation, which has been present during the majority of the Veteran's appeal.  

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to both of his psychiatric diagnoses warrant a 50 percent rating throughout the period on appeal.  The Veteran has consistently reported difficulties related to depression, anxiety, sleep, nightmares, irritability, difficulty concentrating, passive suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  However, the nature, frequency, duration, and severity of these symptoms do not result in near-total occupational and social impairment, as evidenced by the Veteran's ability to maintain activities of daily living and have intermittent contact with his sister and former roommate.  Therefore, the Board finds that the criteria for a 70 percent rating under the General Rating Formula are not met at any point during the appeal period.  

The Board also has considered whether the Veteran's PTSD with major depressive disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for his service-connected PTSD contemplates his subjective complaints of depression, anxiety, passive suicidal ideation, sleep impairment, and trouble concentrating, as well as his functional impairment, including his difficulty maintaining occupational and social relationships.  Although the Veteran experienced depression, anxiety, concentration and motivation difficulties, as well as functional impairment, these symptoms were not found to warrant the next higher rating of 70 percent.  Indeed, he continued to maintain occasional social interaction and was able to perform his activities of daily living and functioning, including maintaining proper hygiene and cleanliness and taking care of his home and yard.  As such, the entirety of the Veteran's subjective complaints including his symptoms, objective findings, and occupational and social impairment are addressed in the higher 50 percent rating assigned in this decision.  Thus, the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Specifically, the Board notes that the Veteran's disability rating for his service-connected PTSD specifically addresses the symptoms associated with PTSD. Consideration also was given to the nature, frequency, duration, and severity of the service-connected PTSD symptoms such that the Veteran's overall functional impairment could be assessed and compensated.  There is no evidence, and the Veteran does not contend, that his service-connected PTSD is productive of symptoms so unique that they are not addressed by the rating criteria.  There also is no evidence, and the Veteran does not contend, that his service-connected PTSD is affected by or affects his service-connected hearing loss such that the rating criteria are inadequate for determining the overall functional impairment caused by these disorders.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Service connection for left ear hearing loss is denied.

An initial compensable rating for right ear hearing loss is denied.

Entitlement to a disability evaluation of 50 percent, but no higher, for PTSD is granted for the entire period on appeal, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to TDIU.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014). 

The April 2007 Board decision determined that the issue for TDIU was raised by the record and referred it to the RO/AMC for additional development.

The Board notes that the Veteran's most recent VA examination from January 2012 is of record, but there are no records dated since November 2009.  Because the Veteran has indicated that he continues to receive treatment for his PTSD, updated records should be requested and associated with the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

The Board notes that the issue of unemployability has been discussed in all of the Veteran's VA examinations.  In October 2007, the examiner noted that the Veteran was no longer employed, and had retired in 2003 due to the Veteran's physical and mental medical problems.  Then, in December 2009, the examiner noted that the Veteran's PTSD symptoms caused deficiencies in many areas, including work.  Finally, in January 2012, the examiner noted that the Veteran has been unemployed since 1994, due to anger and difficulty getting along with other people, his distressed mood, anxiety, and difficulty concentrating.  In addition, the Veteran has claimed that his PTSD prevents him from obtaining and maintaining substantially gainful employment.  

The Board notes that the Veteran's service-connected PTSD is not rated at 60 percent or more and his total disability rating is not 70 percent, and as such, he does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014).  Nevertheless, a TDIU due to service-connected PTSD on an extraschedular basis may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.  38 C.F.R. § 4.16(b) (2014).  

In this case, the evidence of record suggests that the Veteran may be unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  As mentioned above, the VA examination reports each indicate that the Veteran's PTSD symptoms may impact his ability to work.  Additionally, the Veteran and his representative have maintained that the Veteran's service-connected PTSD precludes him from working.  However, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, the RO/AMC should refer the matter to the Director of Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record any VA treatment records concerning his psychiatric disability dated from November 2009.  All efforts to obtain these records must be documented in the claims file.  

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Refer the claim of a TDIU due to service-connected PTSD on an extraschedular basis to the Director of Compensation and Pension Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 4.16 (b).  The rating board should include a full statement of all factors having a bearing on the issue.

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


